Bloodworth, J.
“ Questions of fact are for the jury, especially in cases of circumstantial evidence; and where no error of law has been committed, and the court has submitted to them the law in regard to such evidence, and no complaint is made about the charge in this respect, and there is ample evidence to authorize the finding, this court will not interfere — the verdict being neither against the law nor the evidence.” Fraser v. State, 55 Ga. 326 (6). “In this case the motion for a new trial contained only the usual general grounds. There was some slight evidence authorizing the verdict; and the verdict having been approved by the trial judge, under the repeated and uniform rulings of this court and of the Supreme Court a reviewing court is powerless to interfere. When the verdict is apparently decidedly against the weight of the evidence, the trial judge has a wide discretion as to granting or refusing a new trial; but whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited.
Under the ruling in the foregoing cases the court properly refused a new trial. See Curles v. State, ante, 672.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.